Title: 20th. Thursday.
From: Adams, John Quincy
To: 


       We met this evening at Thompson’s. Pickman came; but rather late in the evening. Young Sawyer was there likewise: he spends the present quarter at home, by order of the college government. I have not a very high opinion of his abilities; still less of his improvements, and least of all of his moral character. One thing however may be said in his favour. He is handsome in his person. His father is a very respectable, worthy man, and the family to which he belongs is very agreeable.
      